IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     __________________________

                            No. 99-50572

                     __________________________

SYLVIE M., by next friend Diane R.;
Diane R.,
                                                 Plaintiffs-Appellants

versus

BOARD OF EDUCATION OF DRIPPING SPRINGS
INDEPENDENT SCHOOL DISTRICT; ET AL
                                                               Defendants

BOARD OF EDUCATION OF DRIPPING SPRINGS
INDEPENDENT SCHOOL DISTRICT
                                                      Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
                   For the Western District of Texas
                             (A-97-CV-314)
         ___________________________________________________
                              May 05, 2000

Before WIENER, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants Sylvie M. and Diane R. (collectively,

“Appellants”) ask us to reverse the district court’s reversal of

the State Education Hearing Officer’s decision that the defendant-

appellee (“School District”) did not provide a free appropriate

public   education   (“FAPE”),   and   to   reverse    both   the   Hearing

Officer’s and the district court’s rulings that Appellants are not

entitled to reimbursement for residential placement of Sylvie at

the Elan School because it was not appropriate for her disability.


     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Appellants’ claims are grounded, alternatively, in the Individuals

with Disability in Education Act (“IDEA”) and the Rehabilitation

Act.    We affirm the district court’s dismissal of Appellants’

actions.

       After carefully reviewing the material facts at issue in this

case, as reflected by the record and as related in briefs of

counsel, and applying the appropriate law to those facts, we

conclude that the district court did not commit reversible error in

holding, under the appropriate “essentially de novo” standard of

review, that the Individual Educational Plan (“IEP”) provided by

the    school   district   was   in    compliance   with     the   appropriate

procedures and was reasonably calculated to enable Sylvie to

receive educational benefits.         Neither do we find reversible error

in the district court’s determination that Sylvie’s unilateral

residential school placement by her parents was inappropriate and

thus not reimbursable.        See Cypress-Fairbanks Independent School

District v. Michael F., 118 F.3d 245 (5th Cir. 1997); see also

Houston Independent School District v. Bobby R., 200 F.3d 341 (5th

Cir. 2000).

       We   conclude   that   the     arguments   advanced    on    behalf   of

Appellants are insufficient to justify reversal of the district

court’s judgment, which, in all respects, is

AFFIRMED.




                                        2